*98OPINION OF THE COURT
Per Curiam.
By decision and order on motion of this Court dated June 7, 2010 (2010 NY Slip Op 73532[U]), the respondent was suspended from the practice of law pursuant to 22 NYCRR 691.4 (1) (1) (i) and (iii), the Grievance Committee for the Ninth Judicial District (hereinafter the Grievance Committee) was authorized to institute and prosecute a disciplinary proceeding against him based on a petition dated January 8, 2010, the respondent was directed to submit an answer within 20 days, and the issues raised were referred to the Honorable Stewart A. Rosenwasser, as Special Referee, to hear and report. .
The Grievance Committee now moves to impose discipline against the respondent based on his default in failing to serve and file an answer to the petition, deeming the charges of the petition established, and imposing such discipline upon the respondent as the Court deems appropriate. The petition contains two charges of professional misconduct based on the respondent’s failure to reregister with the Office of Court Administration and failure to cooperate with the Grievance Committee’s investigation.
On July 1, 2010, the respondent was personally served with the order dated June 7, 2010 by an investigator from the Office of Disciplinary Counsel, Disciplinary Board of the Supreme Court of Pennsylvania. The respondent’s answer to the petition was due 20 days after service of the order upon him. More than 20 days have elapsed since the respondent’s answer was due. The respondent has failed to serve an answer or request additional time in which to do so.
Accordingly, the Grievance Committee’s motion is granted and the respondent is suspended for an indefinite period, until further order of this Court.
Prudenti, PJ., Mastro, Rivera, Skelos and Covello, JJ., concur.
Ordered that the motion is granted and the respondent, Stephen E. Atkins, admitted as Stephen Edward Atkins, is suspended until further order of the Court; and it is further,
Ordered that the respondent, Stephen E. Atkins, admitted as Stephen Edward Atkins, shall continue to.comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
*99Ordered that pursuant to Judiciary Law § 90, during the period of suspension and until further order of this Court, the respondent, Stephen E. Atkins, admitted as Stephen Edward Atkins, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law of its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Stephen E. Atkins, admitted as Stephen Edward Atkins, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).